Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted May 31, 2022, wherein claims 1, 9, and 10 are amended and claims 12 and 13 are canceled.  This application is a national stage application of PCT/IB2019/051192, filed February 14, 2019, which claims benefit of foreign application IN201851005592, filed February 14, 2018.
Claims 1-11 are pending in this application.
Claims 1-11 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s amendment, submitted May 31, 2022, with respect to the rejection of claims 1-13 under 35 USC 112(b) for indefinitely failing to indicate what the equivalents of sodium borohydride are with respect to, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to indicate that it is with respect to the heparin starting material.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted May 31, 2022, with respect to the rejection of claims 1-9, 11, and 12 under 35 USC 112(a) for lacking written description for a process involving depolymerization with sodium nitrate, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to recite treatment with sodium nitrite instead.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted May 31, 2022, with respect to the rejection of claims 1-4, 6-8, and 11 under 35 USC 103 for being obvious over Branellec et al. in view of Ozug, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to recite specific amounts of sodium borohydride and UV irradiation time not taught or suggested by the references.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted May 31, 2022, with respect to the rejection of claims 1-4, and 6-13 under 35 USC 103 for being obvious over Branellec et al. in view of Ozug in view of Liu, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to recite specific amounts of sodium borohydride and UV irradiation time not taught or suggested by the references.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted May 31, 2022, with respect to the rejection of claim 5 under 35 USC 103 for being obvious over Branellec et al. in view of Ozug in view of Cong, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to recite specific amounts of sodium borohydride and UV irradiation time not taught or suggested by the references.  Therefore the rejection is withdrawn.

	Currently claims 1-11 are pending in this application and have been examined on the merits herein.  Applicant’s amendment submitted May 31, 2022, is seen to be persuasive to remove all rejections of record in the previous office action and place the application in condition for allowance.  Reasons for allowance are as follows:
	The claimed invention is directed to a process for producing Dalteparin sodium comprising various steps of nitrite depolymerization, reduction, isolation, UV irradiation, and lyophilization.  In particular, the reduction step specifically requires that the reducing agent is present in no more than 2.0 molar equivalents with respect to the heparin starting material, and that the UV irradiation is carried out for a time of between 10-60 seconds.
	The prior art does not disclose or suggest a process as defined by these limitations.  While generally speaking, the prior art discloses that Dalteparin sodium is prepared by steps of nitrite depolymerization, borohydride reduction, and UV sterilization, (see for example Branellec et al., of record in previous action) the prior art does not disclose a method wherein the amount of reducing agent and the duration of UV irradiation are within the limits recited in the present claims.  For example, Branellec et al., which is typical of the art, discloses using 5-20g of sodium borohydride per kg of heparin starting material. (column 5 lines 43-45) According to Gray et al., (Reference included with PTO-892) unfractionated heparin can have a molecular weight of about 15-20 kDa. (p. 807 left column last paragraph) Even assuming 5g/kg NaBH4 and a heparin molecular weight of 15 kDa, the absolute lower limit of this range is about 2.0 molar equivalents.  Given that Branellec et al. does not particularly describe the molecular weight of the heparin used, this reference cannot be said to suggest using 2.0 or less molar equivalents of sodium borohydride.  Furthermore the prior art disclosure of UV irradiation steps discloses carrying out the irradiation for significantly longer than 60 seconds.  Therefore one of ordinary skill in the art would not have found it to be obvious to modify any existing method of making Dalteparin sodium so as to arrive at the claimed process.
Accordingly, Applicant’s amendment submitted May 31, 2022, is sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        7/15/2022